Exhibit 10.4

[newpicture1.jpg]



RESTATED AGREEMENT AND GENERAL RELEASE


     Celanese Corporation, its Subsidiaries and its Affiliates, (“Employer”)
1601 West LBJ Freeway, Dallas, Texas 75234, and Miguel A. Desdin, his heirs,
executors, administrators, successors, and assigns (“Former Employee ”), agree
that:
1.
 
Last Day of Employment (Separation Date). The last day of employment with
Celanese is April 10, 2009.
     
2.
 
Consideration. In consideration for signing this Agreement and General Release
(hereinafter the “Agreement”) and compliance with the promises made herein,
Employer and Former Employee agree:
 
a.
 
Retention on Payroll. The Employer will retain Employee on the payroll until the
separation date.
         
b.
 
Separation Pay. The Company will provide a separation payment in an amount equal
to $395,778, representing the Employee’s current annual base salary plus target
bonus in effect at the time of separation. Such amount shall be paid in a lump
sum, within 30 calendar days after Former Employee signs and returns this
Agreement and a signed copy of the letter attached as Exhibit A.
         
c.
 
Bonus. Former Employee will be eligible to receive a bonus payout for 2008 based
on Company performance without modification for Employee’s individual
performance (a 1.0 modifier) under the same terms and conditions as other
employees who receive a 2008 bonus payout. The 2008 bonus will be payable on or
before March 15, 2009.Employee will be eligible for a prorated bonus payout for
2009, minus lawful deductions. The prorated payout will be based on his/her
separation date (4-10-09). It will be paid at Target and based on an individual
performance modifier of 1.0.; in the amount of $34,125 minus lawful deductions.
The 2009 prorated bonus will be payable within 30 calendar days after Former
Employee signs and returns this Agreement and a signed copy of the letter
attached as Exhibit A.
         
d.
 
Long Term Incentive Awards. Former Employee will continue to receive certain
benefits provided under the various Long Term Incentive (LTI) Award Agreements,
summarized as follows:



(i) 2006 Stock Option Award. With respect to the stock options awarded to the
Former Employee pursuant to the Nonqualified Stock Option Award Agreement made
effective May 16, 2006, the Employee will continue to vest in 10,000 stock
options on January 1, 2010. Once vested, these stock options, along with any
stock options previously vested pursuant to this award, shall be exercisable by
the Employee through April 10, 2010. The remaining 10,000 unvested stock options
scheduled to vest on January 1, 2011, will be canceled on the separation date
with no additional consideration.
(ii) 2007 Performance-Based Restricted Stock Unit Award. With respect to the
Performance-Based Restricted Stock Unit (RSU) Agreement between the Company and
the Former Employee made effective April 2, 2007, the Employee will continue to
vest in a prorated portion of the target award on the scheduled vesting dates
and in the amounts outlined on the following schedule, where the actual number
of RSUs that vest will be determined based on the Company’s achievement of the
performance goals pursuant to the terms of the award agreement and as generally
applied to all recipients of such Performance-Based RSU awards:
 
 
-1-

--------------------------------------------------------------------------------

 
Calculation and Vesting of the 2007 Performance-Based RSU Award:

                     
Original
     
Prorated Target
   
Performance Period
 
Target Award
 
Proration Formula
 
Award*
 
Vesting Date
                 
April 1, 2007 to
September 30, 2009
 
3,125 RSUs
 
(25/30) months
 
2,604 RSUs
 
October 1, 2009
                 
April 1, 2007 to
September 30, 2010
 
3,125 RSUs
 
(25/42) months
 
1,860 RSUs
 
October 1, 2010
                 
April 1, 2007 to
September 30, 2011
 
3,125 RSUs
 
(25/54) months
 
1,447 RSUs
 
October 1, 2011
                 
Totals
 
9,375 RSUs
     
5,911 RSUs
           
*
 
The actual number of RSUs that vest will range between 0% and 150% of the
Prorated Target Award based on the Company’s achievement of the performance
goals
 
 

The remaining unvested portion of the 2007 Performance-Based RSU award issued
pursuant to the award agreements will be canceled on the separation date with no
additional consideration.
(iii) 2008 Stock Option Award. With respect to the stock options awarded to the
Former Employee pursuant to the Nonqualified Stock Option Award Agreement made
effective February 7, 2008, the Employee will continue to vest in 2,500 stock
options on February 8, 2010. Once vested, these stock options, along with the
2,500 stock options that previously vested on February 9, 2009, shall be
exercisable by the Employee through April 10, 2010. The remaining 5,000 unvested
stock options will be canceled on the separation date with no additional
consideration.
(iv) 2008 Performance-Vesting RSU Award. With respect to the 2008
Performance-Vesting RSU Award Agreement made effective December 11, 2008, the
Former Employee will continue to vest in a prorated portion of the target award
on the scheduled vesting date in an amount outlined on the following schedule,
where the actual number of RSUs that vest will be determined based on the
Company’s achievement of the performance goals pursuant to the terms of the
award agreement and as generally applied to all recipients of such Performance
RSU awards:
 
Calculation and Vesting of the 2008 Performance-Vesting RSU Award:
 

                     
Original
     
Prorated Target
   
Service Period
 
Target Award
 
Proration Formula
 
Award*
 
Vesting Date
                 
December 11, 2008
to October 14, 2011
 
3,400 RSUs
 
(4/34) months
 
400 RSUs
 
October 14, 2011
                               
*
 
The actual number of RSUs that vest will range between 0% and 225% of the
Prorated Target Award based on the Company’s achievement of the performance
goals

 
 
-2-

--------------------------------------------------------------------------------

 
The remaining unvested portion of the 2008 Performance-Vesting RSU award issued
pursuant to the award agreement will be canceled on the separation date with no
additional consideration.
(v) 2008 Long-Term Incentive Cash Award. With respect to the 2008 LTI Cash Award
Agreement made effective December 11, 2008, the Employee will receive a prorated
portion of Cash Award in the amount of $17,530 (representing 4/34ths of the
$149,000 Cash Award). The prorated amount will be payable to the Former
Employee, minus lawful deductions, on the next available pay period after the
separation date and after Former Employee signs and returns this Agreement and a
signed copy of the letter attached as Exhibit A. The remaining unvested portion
of the 2008 LTI Cash Award will be canceled on the separation date with no
additional consideration.

 
e.
 
Relocation and Continuing Education Costs. Employer waives any obligation for
the Former Employee to reimburse the Company for Relocation or Continuing
Education costs paid directly or reimbursed by the Company.
         
f.
 
Pension and Savings Plan Vesting. Former Employee will be vested in the
Company’s pension plan according to the provisions of the plan in effect at the
time of separation. Employee will be 100% vested in the 401(k) savings plan.
         
g.
 
Unused Vacation. The Employer will pay to Former Employee wages for prorated
unused vacation for 2009, and any vacation carried over from 2008 (as approved
by Employee’s supervisor), under the standard procedure for calculating and
paying any unused vacation to separated employees. The gross amount due (
$5,235), minus lawful deductions, will be payable within thirty (30) days of
Former Employee signing and returning this Agreement and a signed copy of the
letter attached as Exhibit A.
         
h.
 
Company Benefit Plans. Medical & dental coverage will continue until the last
day of the month in which Employee separates from service, according to Former
Employee’s medical & dental plan elections in place at the time of separation.
All other normal company programs (i.e., vision, company provided life
insurance, long term disability, 401(k) contributions, etc.) will continue
through the date of separation.
         
i.
 
COBRA Premium Reimbursement and Continued Plan Coverage. If Former Employee
elects to continue coverage (and the coverage of eligible family members) under
the Employer’s medical and dental plans for active employees pursuant to the
requirements of the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”), Employer shall reimburse the Employee for each monthly COBRA premium
paid by the Employee for a period of twelve (12) months following the date of
Employee’s separation, or through April 30, 2010, whichever is later.



Following the expiration of the Former Employee’s COBRA coverage, the Employee
may continue his coverage (and the coverage of those eligible family members who
have exhausted their COBRA coverage) under the Employer’s medical plan for
active employees until the Employee attains age 65 provided that the Employee
pays each required monthly premium no later than the thirtieth (30) day of the
calendar month for which such monthly premium is due. The required monthly
premium for this continued medical plan coverage shall be the greater of (i) the
monthly COBRA premium under the Employer’s medical plan for active employees, or
(ii) the monthly retiree premium under the Employer’s medical plan for retirees,
as applicable to the type of coverage elected by the Employee for each month of
the Employee’s continued medical plan coverage. This right to continue medical
plan coverage beyond the COBRA coverage period shall terminate as of the first
day of the calendar month for which the Employee fails to timely pay the
required monthly premium in full.


 
-3-

--------------------------------------------------------------------------------

 

 
j.
 
Unemployment. Employer will not contest any unemployment claims made by the
Former Employee.
         
k.
 
Outplacement Service. Employer will provide Outplacement services for a period
of up to twelve (12) months following separation.
         
l.
 
Return of Company Property. Former Employee will surrender to Employer, on his
last day of employment, all company materials, including, but not limited to his
company car, laptop computer, phone, credit card, calling cards, etc. Employee
will be responsible for resolving any outstanding balances on the company credit
card.
         
m.
 
Baylor Landry Executive Physical. Former Employee is eligible for a company paid
executive-level physical in 2009. To be eligible for a company paid physical, it
must occur before 12/31/09.
         
n.
 
Withholding. The payments and other benefits provided under this Agreement shall
be reduced by applicable withholding taxes and other lawful deductions.
 
3.
 
Receipt of Employee Lists. Employee acknowledges, attached at Exhibit B, he has
received a list of the employees selected for separation; including their job
titles and ages. In addition, employee acknowledges he has received a list of
employees not selected for separation; including their job titles and ages.
     
4.
 
No Consideration Absent Execution of this Agreement. Former Employee understands
and agrees that he would not receive the monies and/or benefits specified in
Paragraph “2” above, except for the execution of this Agreement and General
Release and the fulfillment of the promises contained herein.
     
5.
 
General Release of Claims. Former Employee knowingly and voluntarily releases
and forever discharges, to the full extent permitted by law, in all countries,
including but not limited to the U.S., UK and Germany, the Employer, its parent
corporation, affiliates, subsidiaries, divisions, predecessors, successors and
assigns and the current and former employees, officers, directors and agents
thereof (collectively referred to throughout the remainder of this Agreement as
“Employer”), of and from any and all claims, known and unknown, asserted and
unasserted, Employee has or may have against Employer as of the date of
execution of this Agreement and General Release, including, but not limited to,
any alleged violation of:




 
•
 
Title VII of the Civil Rights Act of 1964, as amended;
         
•
 
The Civil Rights Act of 1991;
         
•
 
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
         
•
 
The Employee Retirement Income Security Act of 1974, as amended;
         
•
 
The Immigration Reform and Control Act, as amended;
         
•
 
The Americans with Disabilities Act of 1990, as amended;
         
•
 
The Age Discrimination in Employment Act of 1967, as amended;
         
•
 

The Workers Adjustment and Retraining Notification Act, as amended;
 

 
 
-4-

--------------------------------------------------------------------------------

 

 
•
 
The Occupational Safety and Health Act, as amended;
         
•
 
The Sarbanes-Oxley Act of 2002;
         
•
 
The Texas Civil Rights Act, as amended;
         
•
 
The Texas Minimum Wage Law, as amended;
         
•
 
Equal Pay Law for Texas, as amended;
         
•
 
Any other federal, state or local civil or human rights law, or any other local,
state or federal law, regulation or ordinance; or any law, regulation or
ordinance of a foreign country, including but not limited to the Federal
Republic of Germany and the United Kingdom.
         
•
 
Any public policy, contract, tort, or common law.
         
•
 
The employment, labor and benefits laws and regulations in all countries in
addition to the U.S. including but not limited to the UK and Germany.
         
•
 
Any claim for costs, fees, or other expenses including attorneys’ fees incurred
in these matters.
 

 
6.
 
Affirmations. Former Employee affirms that he has not filed, caused to be filed,
or presently is a party to any claim, complaint, or action against Employer in
any forum or form. Provided, however, that the foregoing does not affect any
right to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), subject to the restriction that if any such charge is
filed, Employee agrees not to violate the confidentiality provisions of this
Agreement and Employee further agrees and covenants that should he or any other
person, organization, or other entity file, charge, claim, sue or cause or
permit to be filed any charge with the EEOC, civil action, suit or legal
proceeding against the Employer involving any matter occurring at any time in
the past, Employee will not seek or accept any personal relief (including, but
not limited to, monetary award, recovery, relief or settlement) in such charge,
civil action, suit or proceeding.
 

Former Employee further affirms that he has reported all hours worked as of the
date of this release and has been paid and/or has received all leave (paid or
unpaid), compensation, wages, bonuses, commissions, and/or benefits to which he
may be entitled and that no other leave (paid or unpaid), compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement and General Release. Employee furthermore affirms that he has no known
workplace injuries or occupational diseases and has been provided and/or has not
been denied any leave requested under the Family and Medical Leave Act.


7.
 
Confidentiality. Except as may be required by law, Former Employee and Employer
agree not to disclose any information regarding the existence or substance of
this Agreement and General Release, except to his spouse, tax advisor, and an
attorney with whom Employee chooses to consult regarding his consideration of
this Agreement and General Release.
 

Former Employee agrees and recognizes that any knowledge or information of any
type whatsoever of a confidential nature relating to the business of the
Employer or any of its subsidiaries, divisions or affiliates, including, without
limitation, all types of trade secrets, client lists or information, employee
lists or information, information regarding product development, marketing
plans, management organization, operating policies or manuals, performance
results, business plans, financial records, or other financial, commercial,
business or technical information (collectively “Confidential Information”),
must be protected as confidential, not copied, disclosed or used other than for
the benefit of the Employer at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Employee.
Employee further agrees not to divulge to anyone (other than the Employer or any
persons employed or designated by the Employer), publish or make use of any such
Confidential Information without the prior written consent of the Employer,
except by an order of a court having competent jurisdiction or under subpoena
from an appropriate government agency.


 
-5-

--------------------------------------------------------------------------------

 
 8.
 
Non-competition/Non-solicitation. Former Employee acknowledges and recognizes
the highly competitive nature of the business of the Employer. Without the
express written permission of Celanese, for a period of fifty two (52) weeks,
following the Separation Date (the “Restricted Period”), Employee acknowledges
and agrees that he will not: (i) directly or indirectly solicit sales of like
products similar to those produced or sold by Celanese; (ii) directly engage or
become employed in a function with like responsibilities as at Celanese with any
business that competes with the business of Celanese, including but not limited
to: direct sales, supply chain, marketing, or manufacturing for a producer of
products similar to those produced or licensed by Celanese; or (iii) for a
period of two years from the separation date, directly or indirectly solicit or
hire employees of Celanese for employment. Provided however, that nothing in
this provision shall restrict Employee from owning solely as an investment,
publicly traded securities of any company which is engaged in the business of
Celanese, if Employee (i) is not a controlling person of, or a member of a group
which controls; and (ii) does not, directly or indirectly, own 5% or more of any
class of securities of any such company.
     
9.
 
Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the state of Texas without
regard to its conflict of laws provision. In the event the Employee or Employer
breaches any provision of this Agreement and General Release, Employee and
Employer affirm that either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision shall immediately become
null and void, leaving the remainder of this Agreement and General Release in
full force and effect.
     
10.
 
No Admission of Wrongdoing. The parties agree that neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at anytime for any purpose as an admission by Employer of
any liability or unlawful conduct of any kind.
     
11.
 
Non-Disparagement. Former Employee agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Employer, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Employer’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Employee, his reputation
and/or business.
     
12.
 
Neutral Reference. If contacted by another organization, the Employer will only
provide dates of employment and that the Former Employee voluntarily resigned
from the Company.
     
13.
 
Future Cooperation after Separation Date. After separation, Former Employee
agrees to make reasonable efforts to assist Company including but not limited
to: assisting with transition duties, assisting with issues that arise after
separation of employment and assisting with the defense or prosecution of any
lawsuit or claim. This includes but is not limited to providing deposition
testimony, attending hearings and testifying on behalf of the Company. The
Company will reimburse Employee for reasonable time and expenses in connection
with any future cooperation after the separation date. Time and expenses can
include loss of pay or using vacation time at a future employer. The Company
shall reimburse the Former Employee within 30 days of remittance by him to the
Company of such time and expenses incurred, but in no event later than the end
of the Employee’s tax year following the tax year in which he incurs such time
and expenses and such reimbursement obligation shall remain in effect for five
years and the amount of expenses eligible for reimbursement hereunder during his
tax year will not affect the expenses eligible for reimbursement in any other
tax year.

 
 
-6-

--------------------------------------------------------------------------------

 
14.
 
Injunctive Relief. Former Employee agrees and acknowledges that the Employer
will be irreparably harmed by any breach, or threatened breach by him of this
Agreement and that monetary damages would be grossly inadequate. Accordingly, he
agrees that in the event of a breach, or threatened breach by him of this
Agreement the Employer shall be entitled to apply for immediate injunctive or
other preliminary or equitable relief, as appropriate, in addition to all other
remedies at law or equity.
     
15.
 
Review Period. Former Employee is hereby advised that he has up to (45) calendar
days to review this Agreement and General Release and to consult with an
attorney prior to execution of this Agreement and General Release. He agrees
that any modifications, material or otherwise, made to this Agreement and
General Release do not restart or affect in any manner the original
(45) calendar day consideration period.
     
16.
 
Revocation Period. In the event that Former Employee elects to sign and return
to the Employer a copy of their Agreement, he has a period of seven (7) days
(the “Revocation Period”) following the date of such return to revoke this
Agreement, which revocation must be in writing and delivered to the Employer
within the Revocation Period. This Agreement will not be effective or
enforceable until the expiration of the Revocation Period.
     
17.
 
Amendment. This Agreement and General Release may not be modified, altered or
changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
     
18.
 
Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any prior obligation
of the Employer to the Former Employee. Former Employee acknowledges that he has
not relied on any representations, promises, or agreements of any kind made to
him in connection with the decision to accept this Agreement and General
Release, except for those set forth in this Agreement and General Release.
     
19.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS IN PARAGRAPH “2” ABOVE, FORMER
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

          
 
 IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

     
Former Employee:
 
Date: June 3, 2009




               
By:  
/s/ Miguel A. Desdin  
     
Miguel A. Desdin 
           

 
 
-7-

--------------------------------------------------------------------------------

 

           
Celanese Corporation:
 
   
By:  
/s/ Joseph Fox  
     

Date: June 3, 2009




















 
-8-

--------------------------------------------------------------------------------

 








EXHIBIT A


[newpicture1.jpg]







Strictly Confidential


Ms. Jill Russell
Celanese
1601 West LBJ Freeway
Dallas, Texas 75234


Re:           Agreement and General Release


Dear Jill:


On 6/3/09 I executed an Agreement and General Release between Celanese and
me.  I advised by Celanese, in writing, to consult with an attorney or my
choosing, prior to executing this Agreement and General Release.


I have at no time revoked my acceptance or execution of that Agreement and
General Release and hereby reaffirm my acceptance of that Agreement and General
Release.  Therefore, in accordance with the terms of our Agreement and General
Release, hereby request payment of the monies described in Paragraph 2 of that
Agreement.






Very truly yours,




/s/ Miguel A. Desdin

Miguel A. Desdin












 
-10-

--------------------------------------------------------------------------------

 














EXHIBIT B












1.  
Employees in Decisional Unit Selected:



Job Title                                                      Age




·  
VP & Corporate Controller                         43



 
 




2.  
Employees in Decisional Unit Not Selected:



Job Title                                                      Age


·  
VP & Treasurer                                            42



·  
VP Global Tax                                               39




 
 

--------------------------------------------------------------------------------

 
